Citation Nr: 0717210	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches, to include as secondary to fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1998.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision denying entitlement 
to service connection for fibromyalgia and a March 2004 
rating decision denying entitlement to service connection for 
both fibromyalgia and migraines, to include as secondary to 
fibromyalgia.  While the RO adjudicated the claim for 
fibromyalgia as needing to be reopened, the Board finds that 
the March 2003 rating decision is not final as the veteran 
filed a notice of disagreement in November 2003.  As this 
notice of disagreement was received within a year of the 
issuance of the March 2003 rating decision, the March 2003 
rating decision is not considered to be final and, unlike the 
claim for entitlement to service connection for migraines, 
this claim does not require reopening prior to adjudication 
and is discussed in the REMAND section below.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for migraines in a May 1998 rating 
decision which the appellant did not appeal thereby making 
the May 1998 rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in May 1998 and is new and material to the appellant's claim.


CONCLUSION OF LAW

New and material evidence has been presented since the May 
1998 final rating decision, and the claim for service 
connection for migraines is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a May 1998 rating decision the RO denied service 
connection for migraines because no evidence was submitted to 
show that the veteran had migraines as related to service.  
The appellant was notified of her appellate rights; however, 
did not submit a timely appeal thereby making the decision 
final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records which showed 
complaints of headaches in service but contained no diagnosis 
of migraines and a normal CT scan.

Evidence received since the last final disallowance includes 
VA treatment records indicating a diagnosis of migraines.  
The VA medical evidence is new as it was not of record at the 
time of the last final disallowance and it is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, that of the diagnosis of migraines.  
New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
migraines is reopened.  The claim requires further 
development prior to adjudication and is therefore remanded 
back to the RO as is detailed below.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for migraines is 
reopened.


REMAND

The veteran is service-connected for, inter alia, lumbosacral 
strain, carpal tunnel syndrome right wrist, deQuervain's 
disease left wrist, and chondromalacia patella right and left 
knee.  The veteran claims that she suffered from chronic pain 
beginning after an injury in service in May 1992 and that the 
chronic pain was not diagnosed as fibromyalgia until 2001.  
The veteran's service medical records support her claim that 
she had onset of pain in 1992 and complained of pain for the 
remainder of service.  Her post-service medical records also 
indicate continuity of symptomatology of chronic pain, 
especially low back pain.  VA treatment notes indicate that 
the veteran's low back pain could be related to the veteran's 
fibromyalgia thereby supporting the veteran's claim that the 
low back pain (for which she is currently service connected 
and sought treatment for in service) was an early 
manifestation of what has now been diagnosed as fibromyalgia.  
A VA examination is necessary in order to determine the 
nature and etiology of the veteran's fibromyalgia.

With regards to migraine headaches, the veteran was treated 
for headaches in service and a CT scan taken in 1997 found 
nothing abnormal.  The veteran was not diagnosed with 
migraines until after service but filed a claim for migraine 
headaches immediately after separation and has shown 
treatment records indicating treatment for migraines since 
separation.  A VA examination is necessary in order to 
determine if there is a link between these instances of 
treatment and also whether the migraines are related to the 
veteran's fibromyalgia.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran a VA examination 
to determine the nature and etiology of 
her fibromyalgia.  Have the examiner 
review the claims file and make a note of 
such review in the examination report.  
Have the examiner conduct all necessary 
tests and answer the following questions:

	a.  Does the veteran currently have 
fibromyalgia?

	b.  Is it at least as likely as not 
that the veteran's fibromyalgia had 
onset in service or is otherwise 
related to complaints of pain or 
other symptoms shown in service?

2.  Schedule the veteran a VA examination 
to determine the nature and etiology of 
her migraines.  Have the examiner review 
the claims file and make a note of such 
review in the examination report.  Have 
the examiner conduct all necessary tests 
and answer the following questions:

	a.  Does the veteran currently have 
migraines?

	b.  If so, is it at least as likely 
as not that the veteran's migraines 
were initially manifested by the 
complaints of headaches during 
service or are otherwise related to 
service and/or related to the 
veteran's fibromyalgia?

3.  Review the examination reports and 
return them for revision if they are 
incomplete.

4.  Thereafter, readjudicate the claims on 
appeal and if they remain denied, issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


